Citation Nr: 0117429	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-06 890A	)	DATE
	)
	)



THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeal should be revised on the grounds of clear and 
unmistakable error.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from September 1944 to 
March 1946.

2.  On May 11, 1999, a motion for revision of a Board 
decision dated September 24, 1997, based on clear and 
unmistakable error (CUE) was filed.

3.  In May 2001, the Board vacated its September 24, 1997, 
decision on its own motion.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of a motion for 
revision of a decision based on CUE.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. § 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by a court, and decisions on issues 
which have subsequently been decided by a court.  38 C.F.R. 
§ 20.1400 (2000).

The Board has vacated the September 24, 1997, decision that 
was challenged on the basis of CUE in the moving party's 
motion.  Thus, there is no final decision for the Board to 
review on the basis of CUE.  Accordingly, the Board does not 
have jurisdiction to adjudicate the merits of the motion and 
it is dismissed without prejudice.



ORDER

The motion is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


